

APACHE CORPORATION
2018 EMPLOYEE RELEASE AND BENEFITS AGREEMENT


The parties to this Agreement are APACHE CORPORATION (“Apache”) and W. Kregg
Olson (“Employee”).
On April 16, 2018, Employee informed Apache of his intention to retire as
Executive Vice President, Corporate Reservoir Engineering of Apache effective as
of August 1, 2018. This document describes the agreements of Apache and Employee
concerning the termination of Employee’s employment with Apache due to such
retirement. This Agreement and the benefits described below give valuable
consideration to both Apache and Employee.
Separation from Service: Apache and Employee both agree that Employee will
“separate from service” (for purposes of section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”)) on August 1, 2018 (the “Retirement
Date”).
Benefits: In addition to Employee’s retirement benefits, subject to this
Agreement becoming effective, and subject to any delay in payment required by
Code section 409A, Apache will provide Employee with the following Benefits:
•
In the event that the performance goals related to the conditional grant of RSUs
are achieved at the conclusion of each respective performance period, then
Employee shall receive continued vesting of performance awards, conditioned upon
Employee’s compliance with his obligations under this Agreement. Vesting of
performance awards shall be in accordance with the table below. Results of the
program will be calculated at the end of the performance period and, if a payout
is warranted, awards will be paid in cash according to the performance program’s
vesting and payment schedule. In the event that the performance goals related to
such grants are achieved at the conclusion of each respective performance
period, then within 30 days following the applicable vesting dates set forth
below, provided that Employee is then in compliance with the provisions of this
Agreement, Apache will pay Employee a cash amount equal to the fair market value
of a share of common stock of Apache (determined at the close of the applicable
date of vesting) multiplied by the number of units indicated below. Because FICA
taxation will occur when the performance goal is met, and Employee will not be
receiving payment at that time, Employee’s share of FICA taxes will be paid by
reducing the cash amount payable to Employee.



-1-
#5738752

--------------------------------------------------------------------------------




Condition Precedent
Vesting Date
Number of Units
2016 Performance Goal Achieved
1/1/19
50% of (i) multiple of Target Amount achieved times (ii) 29,924*
2016 Performance Goal Achieved
1/1/20
50% of (i) multiple of Target Amount achieved times (ii) 29,924*
2017 Performance Goal Achieved
1/1/20
50% of (i) multiple of Target Amount achieved times (ii) 17,292**
2017 Performance Goal Achieved
1/1/21
50% of (i) multiple of Target Amount achieved times (ii) 17,292**

*Dividend equivalents will be settled in cash on each applicable vesting date.
For purposes of this Agreement, a dividend equivalent is an amount equal to the
cash dividend payable per share of Apache common stock from and after January 7,
2016 through the applicable vesting date multiplied by the applicable Number of
Units in the table above for the applicable vesting date.
**Dividend equivalents will be settled in cash on each applicable vesting date.
For purposes of this Agreement, a dividend equivalent is an amount equal to the
cash dividend payable per share of Apache common stock from and after January 5,
2017 through the applicable vesting date multiplied by the applicable Number of
Units in the table above for the applicable vesting.
Further, Employee will become 100% vested in his Target Amount of units upon (i)
his death while continuing to vest hereunder, with payment to occur as soon as
administratively convenient following the date of death, but in no event later
than March 15 of the calendar year immediately following the calendar year in
which Employee died; or (ii) upon the occurrence of a 409A Change of Control of
the Company (within the meaning of the performance program) while continuing to
vest hereunder, with payment to occur within 30 days of such 409A Change of
Control.
Employee Acknowledgement: Employee acknowledges that the Benefits are
consideration over and above that to which Employee otherwise would be entitled
upon retirement, and are paid in consideration for this Agreement.
Release by Employee: In consideration of receipt of the Benefits, Employee
hereby releases and waives, on behalf of himself, his heirs, estate,
beneficiaries and assigns, all claims of any kind or character for loss, damage
or injury arising from, based upon, connected in any way with, or relating to
the following (“Claims”):
•
the employment of Employee by Apache, including the termination of Employee’s
employment;

•
employment discrimination in violation of the Age Discrimination in Employment
Act;

•
employment discrimination in violation of Title VII of the Civil Rights Act of
1964;



-2-
#5738752

--------------------------------------------------------------------------------




•
any violations of federal, state or local statutes, ordinances, regulations,
rules, decisions or laws;

•
retaliation under the whistleblower provisions of Section 806 of the Sarbanes
Oxley Act of 2002 or any other anti-retaliation law;

•
failure to act in good faith and deal fairly;

•
injuries, illness or disabilities of Employee;

•
exposure of Employee to toxic or hazardous materials;

•
stress, anxiety or mental anguish;

•
discrimination on the basis of sex, race, religion, national origin or another
basis;

•
sexual harassment;

•
defamation based on statements of Apache or others;

•
breach of an express or implied employment contract;

•
compensation or reimbursement of Employee;

•
unfair employment practices; and

•
any act or omission by or on behalf of Apache.

Claims Included: The Claims released and waived by Employee are those arising
before the effective date of this Agreement, whether known, suspected, unknown
or unsuspected, and include, without limitation:
•
those for reinstatement;

•
those for actual, consequential, punitive, or special damages;

•
those for attorney’s fees, costs, experts’ fees and other expenses of
investigating, litigating or settling Claims; and

•
those against Apache and/or Apache’s present, former and future subsidiaries,
affiliates, employees, officers, directors, agents, contractors, benefit plans,
shareholders, advisors, insurance carriers, and legal representatives (together
with Apache the “Released Parties”).

Claims Excluded: Employee does not release or waive (1) any rights that may not
by law be waived, (2) vested benefits, if any, to which Employee may be entitled
pursuant to the terms of Apache’s benefits plans, including Employee’s right to
any benefits under health, life or disability policies covering Employee and
Employee’s right to all vested incentive compensation and the continued vesting
thereof as described in this Agreement (for the avoidance of doubt, Employee is,
however, releasing and waiving any claim that he is subject to or covered by any
Change of Control provisions), or (3) the right to recovery for breach of this
Agreement by Apache, (4) Employee’s right to indemnity, contribution and a
defense under any agreement, statute, by-law or company agreement or other
corporate governance document (which Apache agrees will continue beyond the
Retirement Date, to the same extent as though Employee were still an executive
officer of


-3-
#5738752

--------------------------------------------------------------------------------




Apache), (5) Employee’s right to continuing coverage under all Apache directors’
and officers’, fiduciary, errors and omissions and general liability and
umbrella insurance policies, (6) payment to Employee of any unpaid business or
business travel expense payable under the Company’s usual practices, (7)
distribution to Employee, as soon as practical after the effective date of this
Agreement and consistent with the requirements of Code section 409A, applicable
deferral agreements and governing terms of any Plan, previously vested but
withheld shares of restricted stock, (8) Employee’s rights as an option holder,
as a holder of restricted stock and as a shareholder; (9) any deferred
compensation including Employee's right to any payment or compensation that may
be deferred because of compliance with Code section 409A; and (10) Employee’s
rights as a retiree of Apache.
Agreement Not To Sue: Employee will not sue any Released Party for any released
Claim. Excluded from this Agreement not to sue is Employee’s right to file a
charge with an administrative agency or participate in an agency investigation.
Employee is, however, waiving the right to receive money in connection with such
charge or investigation. Employee is also waiving the right to recover money in
connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency.
Future Employment: The Released Parties will not have any obligation to consider
or accept any future employment or reinstatement application from Employee.
No Admission: Neither Apache nor Employee alleges or admits any wrongdoing or
liability.
Confidentiality: Employee and Apache will keep this Agreement strictly
confidential, except that Employee may disclose this Agreement to his spouse,
attorneys, bona fide prospective employers, financial and tax advisors and will
cause Employee’s spouse, attorneys, bona fide prospective employers, financial
and tax advisors to do likewise, and Apache may disclose this Agreement to its
officials who need to see this Agreement and shall cause them to keep this
Agreement strictly confidential, except, as to both parties, to the extent
disclosure is necessary for tax, securities law and regulations, stock exchange
rules, financial advice, tax advice and filings or other legal requirements.
Confidences: Employee will maintain the confidentiality of all Released Party
trade secrets, proprietary information, insider information, security procedures
and other confidences that came into Employee’s possession or knowledge during
employment by Apache. Employee will not use information concerning a Released
Party’s business prospects or practices to profit Employee or others. The
parties understand Employee may elect to continue his professional activities
and/or employment in the oil and gas exploration and development industry
subsequent to the Retirement Date. Accordingly, nothing in this Agreement shall
prevent Employee from utilizing general knowledge, skills and experience he
acquired during his employment with Apache. Further, nothing in this Agreement
shall prevent Employee from using any public information that is generally known
or reasonably accessible or available to him.
Property: Employee represents that Employee possesses no property of a Released
Party. If any Released Party property comes into Employee’s possession before
departure from Apache premises, or if the date of Employee’s termination is in
the future, Employee will return the Released Party


-4-
#5738752

--------------------------------------------------------------------------------




property to Apache prior to departure from the Apache premises and without
request or demand by Apache.
Non-disparagement:  Employee shall refrain from publishing any oral or written
statements about the Company, any Apache Entity and/or any of the Released
Parties that are disparaging, slanderous, libelous, or defamatory; or that
disclose private or confidential information about their business affairs; or
that constitute an intrusion into their seclusion or private lives; or that give
rise to unreasonable publicity about their private lives; or that place them in
a false light before the public; or that constitute a misappropriation of their
name or likeness. Likewise, the Released Parties shall refrain from publishing
any oral or written statements about Employee that are disparaging, slanderous,
libelous, or defamatory; or that disclose private or confidential information
about his business affairs; or that constitute an intrusion into seclusion or
private life; or that give rise to unreasonable publicity about his private
life; or that places him in a false light before the public; or that constitute
a misappropriation of his name or likeness.
Assistance in Legal Actions: Employee agrees that, upon request by Apache,
Employee will assist Apache in the preparation, prosecution or defense of any
claims or potential claims that may be made or threatened to be made against
Apache and/or any member of the Apache Parties in any action, suit, or
proceeding, whether civil, criminal, administrative, investigative or otherwise
with respect to an event or occurrence during Employee’s term of employment (a
“Proceeding’), and will assist Apache in the prosecution of any claims that may
be made by Apache and/or any member of Released Parties in any Proceeding. Such
assistance will include, without limitation, executing truthful declarations or
providing information in his possession or recollection requested by Apache and
attending and/or testifying truthfully at deposition or at trial without the
necessity of a subpoena or compensation. Employee also agrees, unless precluded
by law, to promptly inform Apache if Employee is asked to assist in any
investigation (whether governmental or otherwise) of Apache and/or any member of
Released Parties regardless of whether a lawsuit has been filed against Apache
and/or any members of Released Parties with respect to such investigation.
Employee agrees to fully and completely cooperate with any investigations
conducted by or on behalf of Apache and any member of Released Parties. Apache
agrees to reimburse Employee for all reasonable out-of-pocket expenses
associated with such assistance, including travel expenses, and agrees to
indemnify Employee for all costs and liabilities (including without limitation,
legal fees) the same as though Employee were still an executive officer of
Apache to the fullest extent permitted by Delaware law for such an executive
officer.


Covenants of Employee: Because of the confidential information shared with
Employee and in exchange for the Benefits described herein, Employee agrees (a)
for a period of five years after the Retirement Date, Employee agrees not to top
lease Apache and not to assist any third party in doing so, and (b) for a period
of three years after the Retirement Date, not to work for any company exploring
for, or producing, oil, natural gas liquids, and/or natural gas in competition
with Apache or its subsidiaries on the Retirement Date in Suriname, Guyana,
Egypt, the North Sea, and/or the following counties of the United States:




-5-
#5738752

--------------------------------------------------------------------------------




Reeves, Jeff Davis, Loving, Culberson, Andrews, Borden, Crockett, Fisher,
Glasscock, Midland, Ward, Upton, Ector, Crane, Hemphill, Yoakum, Pecos, Texas,
Brazos, Burleson, Washington, Grimes, Fayette, and Winkler Counties, Texas;


Lea and Eddy Counties, New Mexico;


Carter, Garvin, Kingfisher, Stephens, McClain, Caddo, Blaine, Dewey, Custer,
Canadian, Grady and Roger Mills Counties, Oklahoma; and


Rapides, Vernon, Avoyelles, Beauregard, and St. Landry Parishes, Louisiana.


Until the expiration of three years from the date hereof, Employee shall not,
without the prior written consent or invitation of the Board of Directors of
Apache, directly or indirectly, undertake to, or assist any third party in an
effort to, (a) effect or seek, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in or in any way assist any other person to
effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in, (i) any acquisition of any securities or rights to acquire any
securities (or any other beneficial ownership thereof) or assets of Apache or
any of its subsidiaries (provided that the foregoing shall not apply to any
acquisition by any of the Employee’s employer sponsored benefit plans in the
ordinary course of business or to the acquisition of publicly traded securities
of any class of Apache representing less than 5% of such class outstanding);
(ii) any merger or other business combination or tender or exchange offer
involving Apache or any of its subsidiaries; (iii) any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to Apache or any of its subsidiaries; or (iv) any “solicitation” of
“proxies” (as such terms are used in the proxy rules of the Securities and
Exchange Commission) or consents to vote or otherwise with respect to any voting
securities of Apache, or make any communication exempted from the definition of
“solicitation” by Rule 14a-1(1)(2)(iv) under the Securities Exchange Act of
1934: (b) form, join or in any way participate in a “group” (as defined under
the Securities Exchange Act of 1934) with respect to Apache; (c) otherwise act,
alone or in concert with others, to seek to control or influence the management,
Board of Directors or polices of Apache; (d) have any discussions or enter into
any arrangements, understandings or agreements (oral or written) with, or
advise, finance, assist or encourage, any third party with respect to any of the
matters set forth in this paragraph, or make any investment in any other person
that engages, or offers or proposes to engage, in any of such matters (it being
understood that, without limiting the generality of the foregoing, Employee
shall not be permitted to act as a joint bidder with any other person with
respect to Apache); (e) send any letter or document to an Apache Party or other
person which might cause or require Apache or the Employee to make a public
announcement regarding any of the types of matters set forth in this paragraph;
or (f) disclose any intention, plan or arrangement inconsistent with this
paragraph.  The Employee agrees during such period not to request Apache (or its
representatives or other officers, directors or employees), directly or
indirectly, to amend or waive any provision of this paragraph (including this
sentence).


Non-solicitation: Because of the confidential information shared with Employee
and in exchange for the payments described herein, for a period of three years
following the Retirement Date, Employee agrees not to directly or indirectly
solicit any employee of Apache for employment


-6-
#5738752

--------------------------------------------------------------------------------




elsewhere (i.e., employment with any person or entity other than Apache).
Employee further agrees not to directly or indirectly solicit for employment
elsewhere any employee of a third party entity to which Apache has a
non-solicitation obligation in existence on the Retirement Date.


Other Agreements: This Agreement, Employee’s retirement benefits, the Grant
Agreements between Employee and Apache, and any other executed written agreement
between Employee and Apache constitute the entire agreement concerning the
termination of Employee’s employment with Apache. Employee is not entitled to
rely upon any other written or oral offer or agreement from Apache or any other
person.


Amendment: This Agreement can be modified only by a document signed by both
parties.
Successors: This Agreement benefits and binds the parties’ successors, including
Employee’s estates and heirs.
Texas Law: This Agreement will be interpreted in accordance with the laws of the
State of Texas.
Jurisdiction. Any legal proceeding arising as a result of, based upon, or
relating to this Agreement, Employee’s employment or termination thereof shall
be filed in and heard exclusively in Houston, Texas without regard to conflicts
of law and Employee hereby irrevocably consents to the jurisdiction of such
courts.
Enforceability: If any portion of this Agreement is unenforceable, the remaining
portions of the agreement will remain enforceable and the unenforceable
provisions, if any, shall be read down and modified to the maximum term that is
enforceable under applicable law.
Fees and Costs: Regardless of any law to the contrary, if litigation is
commenced concerning Employee’s employment, termination of employment or this
Agreement, parties shall bear their own attorneys’ fees and expenses, court
costs, experts’ fees and expenses, and all other expenses of litigation.
409A Compliance: The benefits provided under this Agreement are intended to
comply with, or be exempted from, the applicable requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the rules and
regulations issued thereunder and shall be administered accordingly. This
Agreement may be amended without the consent of the Employee in any respect
deemed by Apache to be necessary in order to preserve compliance with, or
exemption from, Code section 409A.
Assignment: Employee may not assign this Agreement without Apache’s express
written consent.
EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT IS A FINAL AND BINDING WAIVER OF ANY
AND ALL CLAIMS OF EMPLOYEE AGAINST THE RELEASED PARTIES, INCLUDING CLAIMS FOR
AGE DISCRIMINATION UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT AND CLAIMS FOR
SEX, RACE OR OTHER DISCRIMINATION UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF
1964.


-7-
#5738752

--------------------------------------------------------------------------------




THE ONLY PROMISES MADE TO CAUSE EMPLOYEE TO SIGN THIS AGREEMENT ARE THOSE STATED
IN THIS AGREEMENT.
EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS BEEN INFORMED BY APACHE TO CONSULT WITH
HIS/HER OWN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.
EMPLOYEE REPRESENTS THAT THIS AGREEMENT HAS BEEN FULLY EXPLAINED BY EMPLOYEE’S
ATTORNEY OR THAT EMPLOYEE HAS WAIVED CONSULTATION WITH AN ATTORNEY, CONTRARY TO
APACHE’S RECOMMENDATION.
EMPLOYEE HAS BEEN ADVISED AND UNDERSTANDS THAT THE OFFER OF BENEFITS CONTAINED
IN THIS AGREEMENT SHALL REMAIN OPEN ONLY UNTIL AUGUST 14, 2018. IF EMPLOYEE HAS
NOT FULLY EXECUTED AND RETURNED THIS AGREEMENT BY THAT DATE, THE OFFER HEREIN OF
BENEFITS IS AUTOMATICALLY WITHDRAWN WITHOUT FURTHER ACTION BY APACHE EFFECTIVE
AS OF SUCH DATE.
EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS THE RIGHT TO REVOKE THIS AGREEMENT FOR 7
DAYS AFTER SIGNING IT. THIS AGREEMENT WILL NOT BE EFFECTIVE UNTIL THAT TIME FOR
REVOCATION HAS PASSED.
EMPLOYEE REPRESENTS THAT HE/SHE HAS CAREFULLY READ AND FULLY UNDERSTANDS THIS
AGREEMENT AND THAT HE/SHE HAS ENTERED INTO AND EXECUTED THIS AGREEMENT KNOWINGLY
AND WITHOUT DURESS OR COERCION FROM APACHE OR ANY OTHER PERSON OR SOURCE.


-8-
#5738752

--------------------------------------------------------------------------------




EMPLOYEE                        APACHE CORPORATION


/s/ W. Kregg Olson               /s/ Dominic J. Ricotta
W. Kregg Olson                  Dominic J. Ricotta    
    
STATE OF TEXAS
§
 
 
 
§
 
 
COUNTY OF HARRIS
§



The foregoing Employee Release and Settlement Agreement was acknowledged before
me this 25 day of July, 2018, by W. Kregg Olson.
/s/ Christina K. Oelsen         NOTARY PUBLIC
My commission expires:
SEAL Christina Oelsen
Notary Public, State of Texas
Comm. Expires 06-08-2021
Notary ID 12933863-4


STATE OF TEXAS
§
 
 
 
§
 
 
COUNTY OF HARRIS
§



The foregoing Employee Release and Settlement Agreement was acknowledged before
me this 25 day of July, 2018, by Dominic J. Ricotta of Apache Corporation.
/s/ Stacey C. Paris        
NOTARY PUBLIC
My commission expires:
SEAL Stacey C. Paris
My Commission Expires
September 3, 2019


-9-
#5738752